          Case 1:20-cv-09604-JMF Document 9 Filed 01/13/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

  XIAMEN WALLY BATH MANUFACTURE
  CO., LTD,                                                    Case No.: 1:20-cv-9604
                   Plaintiff,
                                                               CLERK’S CERTIFICATE
                 -against-                                     OF DEFAULT

  TRI-COASTAL DESIGN GROUP, INC.,

                                 Defendant.


       I, RUBY J. KRAJICK, Clerk of the United States District Court for the Southern District

of New York, do hereby certify that this action was commenced on November 16, 2020 with the

filing of summons and complaint, a copy of the summons and complaint was served on defendant,

TRI-COASTAL DESIGN GROUP, INC. on December 8, 2020, and proof of service was filed on

December 21, 2020, Doc. # 7. I further certify that the docket entries indicate that the defendant

has not filed an answer or otherwise moved with respect to the complaint herein. The default of

the defendant is hereby noted.


Dated: New York, New York


                                                            RUBY J. KRAJICK
                                                            Clerk of the Court

                                                    By:
                                                            Deputy Clerk
